Ingraham, J. (dissenting):
I dissent. I think this was clearly a conditional sale and that the parties so intended. If all of the so-called rent had been paid the title would have vested in the plaintiff. It was, therefore, a sale conditioned upon the rent being paid and was a conditional sale of the property. The defendant has received a certain amount on account, and the Lien Law (Laws of 1897, chap. 418,.§ 116, as amd. by Laws of 1900, chap. 762) applies. The vendor can at any time relieve himself from liability by complying with the statute and selling the property. ■
I think the judgment should be reversed.
Scott, J., concurred.
Judgment affirmed, with costs.